DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 21 September 2021. Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180117986 Kim et al. (hereafter Kim) in view of US 20140075972 Heyl et al. (hereafter Heyl).

Regarding claim 1, Kim teaches a heat exchange system (heat pump system for a vehicle) comprising: a first heat exchanger (external condenser 35); a second heat exchanger (internal condenser 23)
While Kim does not teach the first and second heat exchangers arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; and a flow control assembly mounted to a main body of the first heat exchanger at an outlet of the first heat exchanger, the flow control assembly configured to allow refrigerant to flow out of the first heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the second heat exchanger from flowing through the flow control assembly and into the first heat exchanger, Heyl teaches the first heat exchanger (heat exchanger or heat register 11) and second heat exchangers (heat exchanger 6 operated as a condenser/gas cooler) arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; and a flow control assembly (check valve 19) of the first heat exchanger at an outlet of the first heat exchanger (fig 1 clearly shows the check valve 19 at the outlet of the HV heat register 11), the flow control assembly configured to allow refrigerant to flow out of the first heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the second heat exchanger from flowing through the flow control assembly and into the first heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heat pump system for a vehicle taught by Kim into a parallel arrangement with a flow control device as taught by Heyl in order to improve the efficiency and reduce the cost of the heat pump system while improving passenger comfort ([0012] “An advantage of an embodiment of the present invention is to further develop an air conditioning system with a refrigerant circuit for different operating modes, and to make available a method for the operation of the refrigerant circuit, which is used, as a result of the displacement of the refrigerant in the refrigerant circuit, for the protection of the vehicle occupants in the case of an emergency. An advantage is to ensure a high operating safety with minimal expense and maximum comfort for the passengers using a small installation space, and to be able to operate the air conditioning system with maximum efficiency in various operating modes.”)
While neither Kim nor Heyl specifically teach the flow control assembly mounted to a main body of the external heat exchanger, as the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the line strands of Smith, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 2, the combined teachings teach the heat exchange system of claim 1 as stated above, and Kim teaches an evaporator (evaporator 27), a compressor (compressor 31) , and an expansion valve (expansion valve 37). 

Regarding claim 3, the combined teachings teach the heat exchange system of claim 1 as stated above, and Kim teaches the heat exchange system is configured for installation in a vehicle (heat pump system for a vehicle); the first heat exchanger (external condenser 35) is an external heat exchanger configured to be mounted at a location exposed to ambient air about the vehicle ([0011] “an external condenser connected with the internal condenser through the coolant line, and disposed forward of the vehicle”) and the second heat exchanger (internal condenser 23) is an internal heat exchanger configured to be mounted at a location exposed to air of a passenger cabin of the vehicle ([0087] “air conditioner configured to cool or heat an inside of the vehicle in a hybrid vehicle or an electric vehicle”).

Regarding claim 4, the combined teachings teach the heat exchange system of claim 3 as stated above, and Kim teaches the first heat exchanger is a first condenser (external condenser 35), and the second heat exchanger is a second condenser (internal condenser 23).

Claims 5-11, 13, 14, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heyl  as applied to claim 1 above, and further in view of US 20130037136 Iveson (hereafter Iveson).

Regarding claim 5, the combined teachings teach the heat exchange system of claim 1 as stated above. 
While the combined teachings do not teach wherein the flow control assembly includes a housing defining a passageway having an inlet at the outlet of the first heat exchanger and an outlet, Iveson teaches the flow control assembly (title: Fluid Flow Control Device) includes a housing (valve body 2) defining a passageway (valve body chamber 7) having an inlet (valve body fluid inlet 5) and an outlet (fluid outlet 9), 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the check valve taught by Iveson into the heat exchange system taught by Kim to prevent refrigerant from flowing backwards through the external condenser, to allow flow in one direction only ([0012] “Accordingly the present invention provides a non-restrictive negative flow prevention valve. When a minimal positive flow is generated (usually by thermosyphoning alone) the valve allows the fluid to pass through. However when there starts to be a negative flow acting through the valve, it automatically closes, thus preventing the negative flow.”)
Heyl teaches the flow control assembly (check valve 19) having an inlet at the outlet (fig 1 clearly shows the inlet of the flow control assembly (check valve 19) at the outlet of the first heat exchanger (heat register 11)) of the first heat exchanger (heat register 11)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the check valve taught by Iveson in a location taught by Heyl into the heat exchange system taught by Kim to prevent refrigerant from flowing backwards through the external condenser, see Heyl ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable.”)

Regarding claim 6, the combined teachings teach the heat exchange system of claim 5 as stated above, and Iverson teaches the flow control assembly (title: Fluid Flow Control Device) includes a movable body (conical member 3) seated within the passageway (valve body chamber 7) ; the movable body is movable to an open position ([0032] “When the flow returns to positive flow, i.e. it enters through said valve body fluid inlet 5 and out of said valve body fluid outlet 9, the conical member 3 travels back against said valve circlip 4, thus allowing flow through said conical member fluid orifices/slots 12”)… and the movable body is movable to a closed position ([0030-0031] “When fluid enters through the valve body fluid outlet 9, and attempts to pass through chamber 7 and out of said valve body fluid inlet 5, this action is referred to as negative flow. When there is negative flow present, the conical member fluid chamber 11, which has a concave geometry in order to optimize the efficiency of said conical member, intercepts said liquid flow, and the conical member 3 travels towards said valve body fluid inlet 5, whereby the walls of conical member 3 align with the valve body angled walls 6, thus causing a seal and preventing the negative flow.”)
The flow control assembly of Iveson and the heat control system of Heyl teaches the claimed arrangement. Accordingly, when modifying Kim by Heyl and Iveson as applied with respect to claim 5 such that the system of Kim included the flow control assembly of Iveson in the arrangement of Heyl, the combination would also include an open position to allow refrigerant to flow out of the first heat exchanger through the flow control assembly and a closed position see Heyl ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable”) to restrict refrigerant that has passed through the second heat exchanger from flowing through the flow control assembly and into the first heat exchanger through the outlet of the first heat exchanger.

Regarding claim 7, the combined teachings teach the heat exchange system of claim 6 as stated above, and Iveson teaches the movable body (conical member 13) includes alignment members (parallel wall 13) that abut an inner surface of the passageway (valve body chamber 7) to maintain the movable body centered within the passageway (fig 3 clearly shows that the alignment members (parallel wall 13) prevent the movable body (conical member 3) from rotating about a radial axis), and allow refrigerant to flow around the movable body ([0028] “During normal operation, the fluid enters the valve body fluid inlet 5, and passes through chamber 7, through the orifices/slots 12 and out of the fluid outlet 9”).

Regarding claim 8, the combined teachings teach the heat exchange system of claim 7 as stated above, and Iveson above teaches the movable body (conical member 3) has a maximum outer diameter that is smaller than an outlet of the passageway (fluid outlet 9) to allow the movable body to be inserted into the passageway through the outlet (fig 3, along with the presence and location of the circlip clearly shows that the movable body (conical member 3) is inserted through the outlet before the circlip 4 is installed to prevent the movable body (conical member 3) from exiting the valve body); and wherein the flow control assembly further includes a stopper (valve circlip 4) seated in the passageway between the movable body and the outlet of the passageway to retain the movable body within the passageway ([0017] “Preferably, a circlip is mounted in said passage, said circlip preventing movement of the member beyond said second position in a direction away from said first position.”)

Regarding claim 9, the combined teachings teach the heat exchange system of claim 8 as stated above, and Iveson teaches the alignment members abut the stopper when the movable body is in the open position to retain the movable body within the passageway ([0017] “Preferably, a circlip is mounted in said passage, said circlip preventing movement of the member beyond said second position in a direction away from said first position.”)

Regarding claim 10, the combined teachings teach the heat exchange system of claim 6 as stated above, and Iveson teaches a seal seated on the movable body, the seal contacts a seal surface within the passageway to form a fluid-tight seal when the movable body is in the closed, see Iveson ([0031] “When there is negative flow present, the conical member fluid chamber 11, which has a concave geometry in order to optimize the efficiency of said conical member, intercepts said liquid flow, and the conical member 3 travels towards said valve body fluid inlet 5, whereby the walls of conical member 3 align with the valve body angled walls 6, thus causing a seal and preventing the negative flow”) while Heyl teaches the closed position to prevent refrigerant from flowing through the passageway and into the first heat exchanger, ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable.”)

Regarding claim 11, the combined teachings teach the heat exchange system of claim 6 as stated above, and Iveson teaches the movable body (conical member 3), while Heyl teaches the movable body is moved to the open position by refrigerant exiting the first heat exchanger when force exerted on the movable body by the refrigerant exiting the first heat exchanger is greater than force exerted on the movable body by refrigerant flowing into the passageway from the second heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable”); and wherein the movable body is moved to the closed position by refrigerant entering the passageway from the second heat exchanger when force exerted on the movable body by the refrigerant exiting the second heat exchanger is greater than force exerted on the movable body by refrigerant flowing into the passageway from the first heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable.”)

Regarding claim 13, the combined teachings teach the heat exchange system of claim 1 as stated above. 
While the combined teachings do not teach wherein the flow control assembly is heat staked to the first heat exchanger, the would-be infringer's conduct is measured against the final product in an apparatus claim, not against the method by which the product was assembled (i.e. by choosing between alternative parts during the construction phase). If applicant has a novel/non-obvious process of assembly, that invention belongs in a different statutory class.

Regarding claim 14, the combined teachings teach the heat exchange system of claim 13 as stated above. 
While the combined teachings do not teach wherein the flow control assembly further includes at least one barrier at an interface between the flow control assembly and the outlet to restrict flux from flowing into a passageway defined by the flow control assembly when the flow control assembly is heat staked to the first heat exchanger, the would-be infringer's conduct is measured against the final product in an apparatus claim, not against the method by which the product was assembled (i.e. by choosing between alternative parts, fasteners, or joining methods during the construction phase). If applicant has a novel/non-obvious process of assembly, that invention belongs in a different statutory class.

Regarding claim 15, Kim teaches a heat exchange system for a vehicle (heat pump system for a vehicle), the heat exchange system comprising: an external heat exchanger (external condenser 35) configured to transfer heat between refrigerant and ambient air outside the vehicle [0177] “the coolant passes through the orifice 39 to be introduced into the external condenser 35, and passes through the external condenser 35 to be condensed through heat-exchange with the external air”; an internal heat exchanger (internal condenser 23) configured to transfer heat between refrigerant and air inside a passenger cabin of the vehicle [0087] “air conditioner configured to cool or heat an inside of the vehicle in a hybrid vehicle or an electric vehicle”. 
While Kim does not teach the internal heat exchanger is arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; a flow control assembly mounted to a main body of the external heat exchanger at an outlet of the external heat exchanger, the flow control assembly configured to allow refrigerant to flow out of the external heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the internal heat exchanger from flowing through the flow control assembly and into the external heat exchanger, the flow control assembly includes a housing defining a passageway having an inlet at the outlet of the external heat exchanger and an outlet; an expansion valve along a refrigerant line extending from the external heat exchanger and the internal heat exchanger to an evaporator; and a compressor along a refrigerant line extending from the evaporator to the external heat exchanger and the internal heat exchanger, Heyl teaches the internal heat exchanger (heat exchanger 6 operated as a condenser/gas cooler) is arranged in parallel with the first heat exchanger (heat exchanger or heat register 11) with respect to flow of refrigerant through the heat exchange system; a flow control assembly (check valve 19) of the external heat exchanger at an outlet of the external heat exchanger (fig 1 clearly shows check valve 19 at the outlet of the first heat exchanger (heat register 11)), the flow control assembly configured to allow refrigerant to flow out of the external heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the internal heat exchanger from flowing through the flow control assembly and into the external heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable”), the flow control assembly… has an inlet at the outlet of the external heat exchanger and an outlet (fig 1 clearly shows the flow control assembly (check valve 19) with an inlet at the outlet of the external heat exchanger (heat register 11)); an expansion valve (evaporator valve 9) along a refrigerant line extending from the external heat exchanger (heat register 11) and the internal heat exchanger (heat exchanger 6) to an evaporator (evaporator 4); and a compressor (compressor 5) along a refrigerant line extending from the evaporator to the external heat exchanger (heat register 11) and the internal heat exchanger (heat exchanger 6)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heat pump system for a vehicle taught by Kim into a parallel arrangement with a flow control device as taught by Heyl in order to improve the efficiency and reduce the cost of the heat pump system while improving passenger comfort ([0012] “An advantage of an embodiment of the present invention is to further develop an air conditioning system with a refrigerant circuit for different operating modes, and to make available a method for the operation of the refrigerant circuit, which is used, as a result of the displacement of the refrigerant in the refrigerant circuit, for the protection of the vehicle occupants in the case of an emergency. An advantage is to ensure a high operating safety with minimal expense and maximum comfort for the passengers using a small installation space, and to be able to operate the air conditioning system with maximum efficiency in various operating modes.”)
Iveson teaches the flow control assembly (fluid control device) includes a housing (valve body 2) defining a passageway (valve body chamber 7) 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the check valve taught by Iveson into the heat exchange system taught by Kim to prevent refrigerant from flowing backwards through the external condenser, to allow flow in one direction only ([0012] “Accordingly the present invention provides a non-restrictive negative flow prevention valve. When a minimal positive flow is generated (usually by thermosyphoning alone) the valve allows the fluid to pass through. However when there starts to be a negative flow acting through the valve, it automatically closes, thus preventing the negative flow.”)
While neither Kim nor Heyl specifically teach the flow control assembly mounted to a main body of the external heat exchanger, as the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the line strands of Smith, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 16, the combined teachings teach the heat exchange system claim 15 as stated above, and Iveson teaches the flow control assembly (title: Fluid Flow Control Device) includes a movable body (conical member 3) seated within the passageway (valve body chamber 7) ; the movable body is movable to an open position ([0032] “When the flow returns to positive flow, i.e. it enters through said valve body fluid inlet 5 and out of said valve body fluid outlet 9, the conical member 3 travels back against said valve circlip 4, thus allowing flow through said conical member fluid orifices/slots 12”)… and the movable body is movable to a closed position ([0030-0031] “When fluid enters through the valve body fluid outlet 9, and attempts to pass through chamber 7 and out of said valve body fluid inlet 5, this action is referred to as negative flow. When there is negative flow present, the conical member fluid chamber 11, which has a concave geometry in order to optimize the efficiency of said conical member, intercepts said liquid flow, and the conical member 3 travels towards said valve body fluid inlet 5, whereby the walls of conical member 3 align with the valve body angled walls 6, thus causing a seal and preventing the negative flow.”)
The flow control assembly of Iveson and the heat control system of Heyl teaches the claimed arrangement. Accordingly, when modifying Kim by Heyl and Iveson as applied with respect to claim 5 such that the system of Kim included the flow control assembly of Iveson in the arrangement of Heyl, the combination would also include an open position to allow refrigerant to flow out of the first heat exchanger through the flow control assembly and a closed position see Heyl ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable”), to restrict refrigerant that has passed through the second heat exchanger from flowing through the flow control assembly and into the first heat exchanger through the outlet of the first heat exchanger.

Regarding claim 17, the combined teachings teach the heat exchange system of claim 16 as stated above, and Iveson teaches the movable body (conical member 3), while see Heyl teaches the movable body is moved to the open position by refrigerant exiting the external heat exchanger when force exerted on the movable body by the refrigerant exiting the first heat exchanger is greater than force exerted on the movable body by refrigerant flowing into the passageway from the internal heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable”); and wherein the movable body is moved to the closed position by refrigerant entering the passageway from the internal heat exchanger when force exerted on the movable body by the refrigerant exiting the internal heat exchanger is greater than force exerted on the movable body by refrigerant flowing into the passageway from the external heat exchanger ([0051] “A cutoff valve or check valve 19 prevents the flow of the refrigerant from the direction of the valve 16 into a heat exchanger or heat register 11. In the opposite flow direction, the cutoff valve 19 is permeable.”)

Regarding claim 18, the combined teachings teach the heat exchange system of claim 16 as stated above, and Iveson above teaches the movable body (conical member 13) includes alignment members (parallel wall 13) that abut an inner surface of the passageway (valve body chamber 7) to maintain the movable body centered within the passageway (fig 3 clearly shows that the alignment members (parallel wall 13) prevent the movable body (conical member 3) from rotating about a radial axis), and allow refrigerant to flow around the movable body ([0028] “During normal operation, the fluid enters the valve body fluid inlet 5, and passes through chamber 7, through the orifices/slots 12 and out of the fluid outlet 9”); the movable body (conical member 3) has a maximum outer diameter that is smaller than an outlet of the passageway (fluid outlet 9) to allow the movable body to be inserted into the passageway through the outlet (fig 3, along with the presence and location of the circlip clearly shows that the movable body (conical member 3) is inserted through the outlet before the circlip 4 is installed to prevent the movable body (conical member 3) from exiting the valve body); the flow control assembly further includes a stopper (valve circlip 4) seated in the passageway between the movable body and the outlet of the passageway to retain the movable body within the passageway ([0017] “Preferably, a circlip is mounted in said passage, said circlip preventing movement of the member beyond said second position in a direction away from said first position”); and the alignment members abut the stopper when the movable body is in the open position to retain the movable body within the passageway ([0017] “Preferably, a circlip is mounted in said passage, said circlip preventing movement of the member beyond said second position in a direction away from said first position.”)

Regarding claim 19, the combined teachings teach the heat exchange system of claim 15 as stated above. 
While the combined teachings do not teach wherein the flow control assembly is heat staked to the first heat exchanger, the would-be infringer's conduct is measured against the final product in an apparatus claim, not against the method by which the product was assembled (i.e. by choosing between alternative parts during the construction phase). If applicant has a novel/non-obvious process of assembly, that invention belongs in a different statutory class.

Regarding claim 20, the combined teachings teach the heat exchange system of claim 19 as stated above. 
While the combined teachings do not teach wherein the flow control assembly further includes at least one barrier at an interface between the flow control assembly and the outlet to restrict flux from flowing into a passageway defined by the flow control assembly when the flow control assembly is heat staked to the first heat exchanger, the would-be infringer's conduct is measured against the final product in an apparatus claim, not against the method by which the product was assembled (i.e. by choosing between alternative parts, fasteners, or joining methods during the construction phase). If applicant has a novel/non-obvious process of assembly, that invention belongs in a different statutory class.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heyl and Iveson as applied to claims 5-11 above, and further in view of US 20150282662 Levine et al. (hereafter Levine).

Regarding claim 12, the combined teachings teach the heat exchange system of claim 6 as stated above. 
While the combined teachings do not teach wherein the movable body is made of a polymeric material, Levine teaches the movable body is made of a polymeric material ([0075] “The valve housing may be plastic or another material. Here the valve stops 66 are spherical plastic beads. The valve stop/ball can fit against the valve seat 64 which is shaped to form a seal with the valve stop 66 to prevent the passage of liquids when the stop is positioned against the seat 64.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a plastic (polymer) movable body as taught by Levine to reduce weight ([0083] “Prior art plastic valve balls may weigh in the neighborhood of 0.1 g or less, and may have a diameter of about 0.231 inches. As will be explained in greater detail below, the intention provides heavier, preferably larger, preferably steel or metal valve balls.”)

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner provided improve the efficiency and reduce the cost of the heat pump system while improving passenger comfort ([0012] “An advantage of an embodiment of the present invention is to further develop an air conditioning system with a refrigerant circuit for different operating modes, and to make available a method for the operation of the refrigerant circuit, which is used, as a result of the displacement of the refrigerant in the refrigerant circuit, for the protection of the vehicle occupants in the case of an emergency. An advantage is to ensure a high operating safety with minimal expense and maximum comfort for the passengers using a small installation space, and to be able to operate the air conditioning system with maximum efficiency in various operating modes.”). Therefore applicant’s argument has been fully considered but is not persuasive
Applicant argues that the cited references do not teach a flow control assembly mounted to a main body of a heat exchanger. The art of record does not teach a check valve mounted to a heat exchanger outlet, the Examiner disagrees. As outlined above, the Heyl reference teaches a flow control assembly (check valve 19) of the external heat exchanger at an outlet of the external heat exchanger (fig 1 clearly shows check valve 19 at the outlet of the first heat exchanger (heat register 11). Therefore applicant’s argument has been fully considered but is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763